[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-11988           OCTOBER 25, 2011
                                        Non-Argument Calendar         JOHN LEY
                                                                        CLERK
                                      ________________________

                                D.C. Docket No. 3:10-cr-00108-LC-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                versus


LAVAR EUGENE ANDERSON,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (October 25, 2011)

Before WILSON, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

         Lavar Eugene Anderson appeals his 78-month sentence for possession of
500 grams or more of cocaine with the intent to distribute, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B)(ii). Anderson argues that when the district court

determined his sentence, it improperly relied on unestablished and disputed facts

that originated from a confidential informant. Anderson also argues that the

court’s reliance on these facts rendered his sentence procedurally unreasonable.

After thorough review of the record, we find Anderson’s arguments lack merit.

Consequently, we affirm the sentence.

      We review legal questions concerning the Federal Rules of Criminal

Procedure de novo. United States v. Spears, 443 F.3d 1358, 1361 (11th Cir.

2006). The district court must make independent findings establishing the factual

basis for its sentencing guideline calculations. United States v. Hamaker, 455

F.3d 1316, 1338 (11th Cir. 2006). Fed. R. Crim. P. 32(i)(3)(B) further requires the

district court either to rule on “any disputed portion of the presentence report or

other controverted matter,” or to “determine that a ruling is unnecessary either

because the matter will not affect sentencing, or because the court will not

consider the matter in sentencing.” When a court relies upon a disputed fact as the

basis for sentencing, the government must establish the fact by a preponderance of

the evidence. United States v. Lawrence, 47 F.3d 1559, 1566 (11th Cir. 1995).

      Anderson’s argument on appeal rests on a single statement made by the

                                          2
district court at sentencing: “I have not seen a more active actual seller of drugs in

a long time; many conspiracies that involve a greater amount, but not active literal

selling, passing, distributing the drugs.” Pointing only to the sentence’s inclusion

of the words, “many conspiracies,” while ignoring the sentence’s plain meaning,

Anderson claims the district court found him to have been part of “extensive

multiple conspiracies,” even though the undisputed evidence supported a finding

of only a single conspiracy. Based on this tortured interpretation of the court’s

statement, Anderson concludes that the court must have improperly relied on

disputed facts originating from the confidential informant, in violation of Fed. R.

Crim. P. 32(i)(3)(B).

      We agree with the government that Anderson has “substantially

misconstrue[d] the district court’s explanation.” It is clear that the district court’s

statement was contrasting the high level of distribution activity in this case with

other conspiracies involving a greater amount of drugs than involved in

Anderson’s case but less active distribution. Thus, contrary to Anderson’s

assertion, the district court never based its sentencing decision on a finding of

“many conspiracies.”

      Furthermore, we emphasize that the district court explicitly stated that it

would not consider the disputed facts contained in paragraphs 7 and 8 of the PSI

                                           3
in making a sentencing determination. Beyond this, the court noted Anderson’s

objections to the two paragraphs when it adopted the findings in the PSI;

specifically refuted reliance upon the disputed facts when Anderson’s counsel

voiced concern that the court had done so; and substantiated its finding of

Anderson’s “active distribution” by citing the undisputed facts regarding the

number of pre-packaged baggies and other cocaine that were recovered from both

Anderson’s residence and vehicle. We therefore conclude that the district court

did not improperly rely on disputed facts in determining Anderson’s sentence.

      Finally, Anderson has failed to establish procedural error. In evaluating

procedural reasonableness, we must ensure that the district court committed “no

significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence.” United States v. Saac, 632 F.3d 1203,

1212 (11th Cir. 2011). Beyond the discussion set out above, the district court

expressly stated that it considered the Guidelines, the undisputed factual

allegations in the PSI, and the § 3553 factors prior to sentencing.

      For all of these reasons, we affirm Anderson’s sentence.

      AFFIRMED.

                                          4